Citation Nr: 1620469	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-27 297	)	DATE
	)
	)

On appeal from the
Atalanta Education Center


THE ISSUES

1.  Whether an overpayment of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits from November 18, 2013, to January 15, 2015, in the amount of $4,322.56, was validly created.

2.  Entitlement to a waiver of recovery of an overpayment of Chapter 33 educational assistance benefits in the amount of $4,322.56.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from November 2002 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a a May 2014 decision issued by VA's Debt Management Center in St. Paul, Minnesota, which denied a request for waiver of overpayment in the amount of $4,322.56.

The Veteran is in receipt of Chapter 33 educational benefits.  From November 18, 2013, to January 15, 2015, she received benefits for books and supplies, housing, and tuition and fees.  After payments had been released, her school reported that she pre-registered but then withdrew from the term, creating an overpayment.  The Veteran was first notified of the overpayment and VA's intention to recoup the overpayment in letters issued by VA's Debt Management Center dated in February 2014 and April 2014.  In May 2014, the Veteran requested a waiver of VA's recovery of the overpayment.  She also challenged the creation of the debt itself; she asserted that the debt was solely the error of VA.  In May 2014, VA notified the Veteran that her request for a waiver was being referred to the Debt Management Center for consideration.  In a decision issued later that month, the Debt Management Center denied the Veteran's claim for waiver.  The Veteran perfected a timely appeal of that decision.  Although the only issue certified to the Board was whether a waiver was warranted, as the June 2014 Statement of the Case also considered whether the debt was validly created, the Board has recharacterized the matter accordingly.

The Virtual VA paperless claims processing system contains letters from the Debt Management Center dated in February 2014 and April 2014 explaining the Veteran's education benefits overpayment amounts.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a letter from the Debt Management Center dated in April 2014 regarding the amount of the Veteran's existing debt; correspondence from the Veteran dated in April 2014 requesting waiver of her debt; and a brief from the Veteran's representative dated in March 2016.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a waiver of recovery of an overpayment of Chapter 33 educational assistance benefits in the amount of $4,322.56 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 18, 2013, to January 15, 2015,  the Veteran received educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) administered in the amount of $4,322.56 based on full-time enrollment at Empire Beauty School (EBS) to achieve a non-college degree in Cosmetology.

2.  After the payments had been released, EBS reported that the Veteran had pre-registered but did not attend the full term.  

3.  Due to a change in the Veteran's student status, the Veteran was overpaid education benefits in the amount of $4,322.56, for the period of November 18, 2013, to January 15, 2015, for a term that she did not complete.

4.  The indebtedness was not due to sole administrative error on the part of VA; therefore, the debt is valid.


CONCLUSION OF LAW

The debt created by the overpayment of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits in the amount of $4,322.56 is valid.  38 U.S.C.A. §§ 3323, 5302, 5112 (West 2014); 38 C.F.R. § 21.9695 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment.  The Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Nevertheless, the Board notes that the RO has explained to the Veteran the bases for the finding that the debt was valid.  The RO also allowed her the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of her claim.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with a decision.

II.  Validity of the Debt

VA will pay educational assistance for an eligible individual's pursuit of an approved program of education.  The eligible individual and/or the individual's educational institution will receive payment amounts in accordance with the formulas listed in 38 C.F.R. § 21.9620.  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001, as in this case.  38 C.F.R. § 21.9640(a).  

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

The record shows that the Veteran was in receipt of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits for a term of enrollment at EBS beginning November 18, 2013, and ending January 15, 2015.  Specifically, the Veteran was paid a total of $4,322.56 for books and supplies, housing, and tuition and fees.  The Veteran needed to attend 22 clock hours to receive full-time payment for that term.  The debt in question was created when the Veteran began her term with only 16 clock hours, later reduced to 9.5 hours (effective December 15, 2013), and ultimately withdrew from the term on December 30, 2013.  Specifically, after payments had been released, her school (EBS) contacted the VA to report that the Veteran had pre-registered but did not attend the term, creating an overpayment.  See VA Forms 22-1999b, Notice of Change in Student Status, dated in January 2014 and March 2014.

The Veteran was first notified of the overpayment and VA's intention to recoup the overpayment in letters issued by VA's Debt Management Center dated in February 2014 and April 2014.  In May 2014, the Veteran requested a waiver of VA's recovery of the overpayment.  In her notice of disagreement, the Veteran also appeared to challenge the validity of the debt in question.  Specifically, the Veteran asserted that the debt was solely the error of VA.  She indicated that a VA representative informed her that she was eligible for the maximum rate of 100 percent benefits, and that her entire tuition would be paid for.  The Veteran explained that she would not have attended this school if she knew that she did not have enough benefits to cover tuition.

In this case, the manner in which VA calculated the overpayment debt is not in dispute.  Rather, the Veteran appears to dispute the existence of the debt, as she asserts that the debt is not valid because VA did not inform her of the correct amount of her benefits.

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

After review of the record, the Board finds that the debt in the calculated amount of $4,322.56 was properly created.  

The Veteran essentially claims that a VA representative misrepresented the amount of her educational assistance benefits, thus resulting in her enrollment in courses that she otherwise would not have enrolled in.  However, the Board finds that shortly before her enrollment in the Cosmetology program at EBS, in correspondence dated in September 2013, the RO clearly informed the Veteran that she currently had 2 months and 15 days of entitlement remaining under Chapter 33 (Post-9/11 GI Bill).  Her certificate of eligibility dated in October 2013 also indicated that she had 2 months and 15 days of full-time benefits remaining.  As such, the Board finds that the Veteran was made aware of the amount of her educational assistance benefits.  

Moreover, the Board finds that the Veteran's own actions of reducing her credit hours and then withdrawing from the term, without notifying the VA of these changes, resulted in the payment of VA education benefits to which she was not entitled.  In this regard, the Board notes that the Veteran received periodic notice letters prior to her enrollment at EBS regarding awards of education benefits under the Post-9/11 GI Bill for other programs of education, in which the Veteran was notified that she must notify her school and VA if there is any change in her enrollment, as VA cannot pay her for courses from which she withdraws, and that she is responsible for all debts resulting from reductions or terminations of her enrollment even if the payment was submitted directly to the school on her behalf.  See e.g., February 2013 letter to Veteran.  Therefore, the Veteran had actual notice that she must notify her school and VA if there is any change in her enrollment and that VA cannot pay for courses from which she withdraws.   

In sum, because the Veteran was made aware of the amount of her remaining educational assistance benefits, withdrew from her enrolled courses without informing the VA, and does not dispute the actual amounts in question, an overpayment in education benefits in the amount of $4,322.56 was properly created.  

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An overpayment of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits in the amount of $4,322.56 was properly created.


REMAND

As the Veteran's debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal must be remanded for further development.

The Veteran contends that she is entitled to waiver of recovery of an overpayment of Chapter 33 educational assistance benefits because collection of the debt would result in undue hardship.  In order to determine if repayment of the debt would result in hardship to the Veteran, it is necessary that VA have detailed information on the Veteran's financial status.  The Board notes that in the Veteran's VA Form 5655, Financial Status Report, dated in April 2014, she indicated that her total monthly net income was $3,700.00 (from VA and Social Security Administration benefits).  She indicated that her total average monthly expenses were $2,971.00.  The Veteran itemized her average monthly expenses as follows: $1,121.00 (rent or mortgage payment), $500.00 (food), $350.00 (utilities and heat), and $1,000.00 (other living expenses).  She noted monthly debt payments in the amount of $198.00 (2013 loan) and $75.00 (bed/furniture).  However, aside from the noted monthly debt payments totaling $273.00, the Veteran did not indicate what types of "other living expenses" accounted for her reported $1,000.00 worth of expenses per month.  Without this information, the Board is unable to determine whether collection of the debt would result in undue hardship to the Veteran.

Accordingly, this matter must be remanded so that the Veteran can provide more detailed monthly expense information in order for the Board to consider whether recovery of the debt at issue would cause an undue financial hardship to her.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should request that the Veteran complete
another VA Form 5655, Financial Status Report.  The Veteran should be instructed to provide a detailed accounting of all of her average monthly expenses, to specifically include the "other living expenses," which she indicated totaled $1,000.00 per month on average on her last Financial Status Report dated in April 2014.

2.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim.  If the benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran and her representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


